Case 2:21-cv-00464-APG-VCF Document 17 Filed 08/31/21 Page 1 of 2
             Case 2:21-cv-00464-APG-VCF Document 17 Filed 08/31/21 Page 2 of 2




         1       We consent to the above substitution.
         2       DATED this_
                           30 day of August, 2021.
         3
                                               Bruce C. Young
         4                                     Paige S. Shreve
         5                                     Lewis Brisbois Bisgaard & Smith
                 I am duly admitted to practice in this District. Above substitution accepted.
         6
         7                 30th day of August, 2021.
                 DATED this_
         8
                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
         9
        10
                                               Anthony L. Martin
                                               Nevada Bar No. 8177
                                               Noel M. Hicks
                                               Nevada Bar No. 13893
                                               Wells Fargo Tower
                                               Suite 1500
                                               3800 Howard Hughes Parkway
                                               Las Vegas, NV 89169

                                              Attorneys for Defendant Sunrise Hospital and Medical
                                              Center, LLC


                 Please check one: X RETAINED, or __APPOINTED BY THE COURT
Q.l
 s..
....,   19
Q.l
                                                    APPROVED
        20
        21
        22                                    UNITED STATES MAGISTRATE JUDGE
                                                       8-31-2021
        23                                    DATED: _______________
        24
        25
                                                                                                 48111663.1
        26
        27
        28


                                                          2
